Citation Nr: 0736810	
Decision Date: 11/23/07    Archive Date: 12/06/07	

DOCKET NO.  05-17 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be allowed. 

2.  Entitlement to a disability rating in excess of 20 
percent for duodenal ulcer disease.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.

In August 2007, the veteran and his representative testified 
at a hearing before the undersigned Veterans Law Judge via 
video teleconference.  A transcript of the hearing 
proceedings is of record and has been reviewed.

The issue of the veteran's entitlement to an increased rating 
for his ulcer disease is REMANDED for further development as 
indicated at the end of the decision below. This matter is 
remanded to the RO by way of the Appeals Management Center in 
Washington, D.C. The veteran will be notified as needed.   


FINDINGS OF FACT

1.  By decision dated in November 1986, the Board denied 
entitlement to service connection for a chronic acquired 
psychiatric disorder, to include PTSD.

2.  By rating decision dated in April 1998, the RO determined 
that new and material evidence adequate to reopen the 
previously denied claim of entitlement to service connection 
for PTSD had not been submitted.  

3.  The veteran expressed dissatisfaction with the 
determination and was issued a statement of the case in May 
1999.  He did not perfect a timely appeal following issuance 
of a statement of the case.  

4.  Received on December 12, 2003, was the veteran's request 
to reopen his claim of entitlement to service connection for 
PTSD.

5.  Evidence received since the 1998 RO decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

6.  The veteran's currently diagnosed PTSD is reasonably 
related to stressors experience in service. 


CONCLUSIONS OF LAW

1.  The April 1998 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  Evidence added to the record since the April 1998 rating 
decision is new and material, and the claim for entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Affording the veteran reasonable doubt, the criteria for 
entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2007).  
In this case, the Board is granting the veteran's claim for 
service connection for PTSD.  Accordingly, assuming without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence is existing evidence not previously provided to 
agency decision makers.  Material evidence means existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating a claim.  38 C.F.R. 
§ 3.156 (a) (2007).

In Hodge v. West, 155 F.3d, 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
not every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Id., 155 Fed. at 1363.

The Court has stated that in determining whether evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (holding that the presumption of 
credibility doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (and continues to be 
a binding precedent).  

An adjudicator must follow a 2-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

At the time of its 1986 decision, the record before the Board 
included the veteran's service medical records, VA medical 
records, and private medical records.  It was determined 
there were no findings of a psychiatric disorder in service.  
Clinical findings of a psychiatric disorder, other than PTSD, 
were made many years following service and it was indicated 
the medical evidence did not bridge the long gap between 
service and the initial manifestations many years later.  It 
was stated that there was no showing that the veteran had 
PTSD.

Evidence before the RO at the time of its April 1998 decision 
included the report of a VA examination in September 1997, VA 
outpatient records, and private medical records.  The 
veteran's principle psychiatric diagnosis in the medical 
records was depression.  

Evidence presented or secured since the 1998 rating decision 
consists of additional VA medical records including a 
diagnosis of PTSD and various statements submitted by the 
veteran.  Additionally, the veteran's accredited 
representative submitted a history of the U.S.S. Kitty Hawk 
(CVA-63) with his informal hearing presentation in August 
2007.  That information included a notation that in April 
1966, a helicopter was lost over the side of the ship after 
experiencing control difficulties soon after liftoff.

The Board finds that the aforementioned evidence is new, in 
that it was not part of the record before the Board decision 
in 1986 and the RO decision in 1998.  It is also new in 
establishing a diagnosis of PTSD.  

After careful consideration of this evidence, therefore, the 
Board finds that it is new and material, and therefore 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  The evidence is material in 
establishing an element necessary for the granting of service 
connection, namely a present disability.  See 38 C.F.R. 
§ 3.303; Gilpin v. West, 155 F.3d, 1353 (Fed. Cir. 1998).  It 
also indicates service in combat-like conditions, a fact 
which will aid the veteran in establishing his claim.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.

As such, this new evidence materially alters the previously 
evidentiary picture and, indeed, raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§§ 3.156, 3.303; Hodge, supra.  It is thus new and material 
within the meaning of applicable law and regulations.  New 
and material evidence having been received, the claim of 
service connection for PTSD is reopened.  

Pursuant to the foregoing, the veteran is entitled to have 
his claim considered on a de novo basis.  

In order to establish service connection for a claimed 
disorder, the Court has held that: (1) there must be medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d, 1163 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in service stressors.  38 C.F.R. § 3.304 (f).  The evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

In the instant case, although more specific information 
concerning the stressful experiences the veteran refers to 
would be desirable, the Board finds that there is adequate 
evidence of record with which to make a decision at this 
time.  The Board essentially accepts the veteran's basic 
assertion that he served on board the U.S.S. Kitty Hawk off 
the coast of Vietnam in 1966.  The Board notes that a review 
of the service medical records reveals that the veteran was 
seen on sick call on several occasions in 1966 while serving 
on board the Kitty Hawk.  In testimony before the undersigned 
at the video conference hearing in August 2007, the veteran 
testified that he was a crew chief with Fire Squadron 213 on 
board the Kitty Hawk.  He referred to recollections of an 
incident when a helicopter belonging to the Kitty Hawk fell 
over the side.  Internet information with regard to the 
history of the carrier confirms that in April 1966 a 
helicopter was lost over the side after experiencing control 
difficulties soon after liftoff.  One crew member was killed 
and four injured on the ship flight deck by flying shrapnel 
from the helicopter's rotor blades.  Notation was made of 
other incidents in April 1966 involving jets assigned to the 
carrier that were hit by ground fire.  The Board finds no 
reason to question the veteran's credibility with regard to 
his awareness of and exposure to these incidents while 
serving on the carrier.  The current record reveals that the 
veteran has a current diagnosis of PTSD.  Therefore, given 
the specific facts of this case, the Board concludes that 
service connection for PTSD is reasonably in order.


ORDER

Service connection for PTSD is allowed.  


REMAND

At the hearing before the undersigned, the veteran testified 
that his ulcer disease "keeps me up and it hurts very badly..."  
(Transcript, page 21).

The most recent medical evidence of record with regard to the 
ulcer disease is dated in March 2006.  At that time the 
veteran underwent an esophageal biopsy.  Notation was made of 
ulceration, severe acute inflammation, and reparative 
changes.  A gastric biopsy at that time showed no significant 
inflammation.  The veteran was scheduled for a follow-up 
visit in April 2006 but the report of that visit is not of 
record.  A January 2006 consultation report revealed that the 
veteran believed his epigastric abdominal pain was getting 
worse.  The veteran has not been accorded a rating 
examination with regard to his ulcer disease since early 
2005.

The Board is aware that the Court has indicated that the duty 
to assist a veteran in the development of facts pertinent to 
a claim may, under appropriate circumstances, include the 
duty to conduct a thorough and contemporaneous medical 
examination, one which takes into account consideration of 
all the evidence of record.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
relating to his claim for an increased 
disability rating for his ulcer disease.  
The veteran should be advised to provide 
any evidence in his possession that 
pertains to the claim.

2.  The veteran should be scheduled for 
an appropriate examination to determine 
the current nature and extent of 
impairment attributable to his ulcer 
disease.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must annotate the report that 
the claims file was in fact made 
available for review in conjunction with 
the preparation of the examination 
report.  Any  indicated special tests, to 
include laboratory testing, to determine 
whether or not the veteran is anemic, 
should be conducted.  The examiner should 
identify the limitation of activity 
imposed by the ulcer disease and express 
an opinion as to the degree of severity 
of the ulcer disorder.  Any opinion 
expressed should be accompanied by a 
complete rationale.

3.  VA should then readjudicate the claim 
based on all the evidence of record.  If 
the benefit is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran is advised that any failure 
without good cause to report for an examination could result 
in the denial of the claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


